FIRST AMENDMENT AND WAIVER TO

REVOLVING CREDIT AGREEMENT

This FIRST AMENDMENT AND WAIVER TO REVOLVING CREDIT AGREEMENT (this “Amendment”)
dated as of November 14, 2018 is entered into by and among AB Private Credit
Investors Corporation, a Maryland corporation (the “Borrower”), HSBC Bank USA,
National Association, as the administrative agent (in such capacity, the
“Administrative Agent”) and a Lender, and the Banks that have executed a
signature page attached hereto.

RECITALS

WHEREAS, the Borrower and the Administrative Agent have entered into that
certain Revolving Credit Agreement, dated as of November 15, 2017 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the Borrower has requested that the Administrative Agent and the Lender
waive any breach, default, Potential Default or Event of Default that may have
resulted from the Specified Events (as defined below) and the Borrower’s failure
to comply with the Specified Covenants (as defined below) prior to the date
hereof; and

WHEREAS, pursuant to Section 12.1 of the Credit Agreement, the parties hereto
wish to amend the Credit Agreement as further described herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and in the Credit Agreement, the parties hereto agree as
follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined herein are
used as defined in the Credit Agreement.

SECTION 2. Amendments to Credit Agreement. Effective as of the Effective Date
(as defined below), the Credit Agreement is hereby amended as follows:

2.1. The definition of “Borrowing Base” in Section 1.1 is hereby amended and
restated in its entirety as follows:

““Borrowing Base” means, at any time of determination, the sum of (a) ninety
percent (90%) of the aggregate Unfunded Capital Commitments of the Included
Investors that are Rated Investors, as such amount is first reduced by all
applicable Concentration Limits, (b) sixty-five percent (65%) of the aggregate
Unfunded Capital Commitments of the Included Investors that are Eligible HNW
Investors, as such amount is first reduced by all applicable Concentration
Limits and (c) the Guaranteed Borrowing Base Amount. For the avoidance of doubt,
the Unfunded Capital Commitments of an Excluded Investor shall be excluded from
the Borrowing Base until such time as such Investor becomes or is restored as an
Included Investor.”



--------------------------------------------------------------------------------

2.2. The definition of “Maximum Commitment” in Section 1.1 is hereby amended and
restated in its entirety as follows:

““Maximum Commitment” means (a) during the period from November 14, 2018 through
the Temporary Increase Maturity Date, $100,000,000, and (b) from and after the
Temporary Increase Maturity Date, $50,000,000, in each case as it may be reduced
by the Borrowers pursuant to Section 3.6 or increased from time to time by the
Borrowers pursuant to Section 2.15.”

2.3. The definition of “Stated Maturity Date” in Section 1.1 is hereby amended
and restated in its entirety as follows:

““Stated Maturity Date” means November 13, 2019.”

2.4. The following new definitions are hereby added to Section 1.1 of the Credit
Agreement in their appropriate alphabetical order:

““Incremental Available Amount” means, the portion of the Borrowing Base that is
attributable to the difference between (a) sixty-five percent (65%) of the
aggregate Unfunded Capital Commitments of the Included Investors that are
Eligible HNW Investors, as such amount is first reduced by all applicable
Concentration Limits, and (b) fifty percent (50%) of the aggregate Unfunded
Capital Commitments of the Included Investors that are Eligible HNW Investors,
as such amount is first reduced by all applicable Concentration Limits.”

““Temporary Increase Maturity Date” means the earlier of (a) February 7, 2019;
and (b) the Stated Maturity Date.”

2.5. Section 2.14 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“[Reserved.]”

2.6. Section 3.5(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(b) Mandatory Prepayment; Excess Loans Outstanding.

(i) If on any day the Principal Obligations exceed the Available commitment
(including, without limitation, as a result of an Exclusion Event or from any
pro forma calculation taking into account a pending Investor Transfer or
permitted withdrawal), then the applicable Borrowers shall pay without further
demand such excess to the Administrative Agent, for the benefit of the Lenders,
in immediately available funds by the Required Payment Time. Each Borrower
hereby agrees that the Administrative Agent may withdraw from the applicable
Borrower’s Collateral Account any Capital Contributions deposited therein and
apply the same to the Principal Obligations owing by such Borrower upon notice
and until such time as the payment obligations owing by such Borrower pursuant
to this Section 3.5(b) have been satisfied in full.

 

2



--------------------------------------------------------------------------------

(ii) To the extent that the Incremental Available Amount is utilized for any
Borrowing hereunder, the applicable Borrowers shall repay, without further
demand, the Principal Obligations of such Borrowing to the Administrative Agent,
for the benefit of the Lenders, in immediately available funds by the date that
is no later than thirty (30) days from the date such Borrowing was incurred.”

SECTION 3. Waiver.

3.1. Section 2.14(d) of the Credit Agreement requires that the Borrower shall
have delivered with respect to the Stated Maturity Date an Extension Request to
the Administrative Agent not more than one hundred twenty (120) days or less
than forty-five (45) days prior to the Stated Maturity Date then in effect.
Section 2.15(c)(i) of the Credit Agreement requires that the Borrower shall
deliver to Administrative Agent a Facility Increase Request. Sections 2.14(d)
and 2.15(c)(i) of the Credit Agreement are collectively referred to as the
“Specified Covenants”.

3.2. The Borrower failed to deliver an Extension Request to the Administrative
Agent within the required time pursuant to the Credit Agreement (the “Extension
Request Event”). The Borrower failed to deliver a Facility Increase Request to
the Administrative Agent pursuant to the Credit Agreement (the “Facility
Increase Event”). The Extension Request Event and Facility Increase Event are
collectively referred to as the “Specified Events”.

3.3. The Administrative Agent and the undersigned Lender hereby agree to and
hereby grant the requests of the Borrower set forth in the recitals hereto and
waive any breach, default, Potential Default or Event of Default with respect to
the Specified Covenants that may have resulted solely as a result of the
Specified Events (the “Specified Waiver”).

SECTION 4. Conditions Precedent. This Amendment shall become effective on the
date (the “Effective Date”) upon which all of the following conditions have been
satisfied:

 

  (i)

the Administrative Agent shall have received an executed counterpart (or
counterparts) of this Amendment executed on behalf of each of the parties
hereto;

 

  (ii)

the Administrative Agent shall have received certified resolutions of each
Credit Party, authorizing the entry into the transactions contemplated herein
and in the other Loan Documents, in each case certified by a Responsible Officer
of such Person as correct and complete copies thereof and in effect on the date
hereof;

 

  (iii)

the Administrative Agent shall have received an extension fee in the amount
equal to fifteen basis points (0.15%) of the Maximum Commitment, which fee shall
be fully earned on the Effective Date and shall be non-refundable when paid; and

 

  (iv)

the Administrative Agent shall have received payment of all other reasonable
fees and other amounts due and payable on or prior to the date hereof (it being
acknowledged that, to the extent invoiced prior to the date hereof,
reimbursement or payment of all reasonable fees and disbursements of the
Administrative Agent’s special counsel, Cadwalader, Wickersham & Taft LLP, shall
be received as a condition precedent to the Effective Date; provided that to the
extent such fees and disbursements are invoiced after the date hereof, such fees
and disbursements shall be due and payable by the Borrower within 30 days of the
Effective Date).

 

3



--------------------------------------------------------------------------------

SECTION 5. Miscellaneous.

5.1. Representations and Warranties. (a) Each of the parties hereto hereby
represents and warrants that this Amendment constitutes a legal, valid and
binding obligation of such Person, enforceable against it in accordance with its
terms, except as limited by Debtor Relief Laws and equitable principles and
(b) each of the Borrower and the Borrower GP hereby represents and warrants that
upon the Effective Date, no Potential Default or Event of Default shall exist.

5.2. References to Credit Agreement. Upon the effectiveness of this Amendment,
each reference in the Credit Agreement to “the Credit Agreement”, “this
Agreement”, “hereunder”, “hereof”, “herein”, or words of like import shall mean
and be a reference to the Credit Agreement as amended hereby, and each reference
to the Credit Agreement in any other document, instrument or agreement executed
and/or delivered in connection with the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended hereby.

5.3. Effect on Credit Agreement. Except as specifically amended by this
Amendment, the Credit Agreement and all other Loan Documents shall remain in
full force and effect and are hereby ratified and confirmed.

5.4. No Waiver. The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of any Agent or any
Lender under the Credit Agreement or any other document, instrument or agreement
executed in connection therewith, nor constitute a waiver of any provision
contained therein, except as specifically set forth herein.

5.5. Governing Law. This Amendment and any claim, controversy or dispute arising
under or related to or in connection therewith, the relationship of the parties,
and/or the interpretation and enforcement of the rights and duties of the
parties will be governed by the laws of the State of New York without regard to
any conflicts of law principles other than Section 5-1401 of the New York
General Obligations Law.

5.6. Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

5.7. Headings. Section headings are for convenience of reference only and shall
in no way affect the interpretation of this Amendment.

5.8. Multiple Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format shall
be effective as delivery of a manually executed counterpart of this Amendment.

[Signatures Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

BORROWER: AB PRIVATE CREDIT INVESTORS CORPORATION, By:   /s/ Roy Castromonte
Name:   Roy Castromonte Title:   Junior Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: HSBC BANK USA, NATIONAL ASSOCIATION, as Administrative
Agent By:   /s/ Deirdra N. Ross   Name: Deirdra N. Ross   Title: Vice President



--------------------------------------------------------------------------------

LENDER: HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:   /s/ Kieran Patel
  Name: Kieran Patel   Title: Managing Director